Citation Nr: 1711507	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea, as secondary to service connected disabilities.

2.  Entitlement to service connection for right leg meralgia, as secondary to a service-connected shell fragment wound to right thigh and/or diabetes mellitus.

3.  Entitlement to service connection for headaches, as secondary to a service-connected shell fragment wound to the neck.

4.  Entitlement to service connection for a cervical spine disorder, as secondary to a service-connected shell fragment wound to the neck.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969 in the United States Army.  He is a recipient of the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, July 2014, and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In October 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

During the October 2016 Board hearing, the Veteran testified that he has received treatment from Kaiser Permanente (Kaiser) since 2000.  See Hrg. Tr. at 17.  The claims file currently includes treatment records from Kaiser dated from October 2006 to July 2014.  Pursuant to the duty to assist, a remand is required so that an attempt can be made to obtain records dated prior to October 2006 and since July 2014.  See 38 C.F.R. § 3.159(c)(1) (2016).

In addition, the claims file indicates that the Veteran applied for Chapter 31 vocational rehabilitation benefits.  See November 1973 VA examination.  These records may be relevant to his current appeal; therefore, a remand is needed so that an attempt can be made to obtain them.  

Regarding his sleep apnea claim, the Veteran contends that this condition was caused or aggravated by his service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), and shell fragment wounds.  Specifically, he contends that his service-connected disabilities contributed to his obesity, which caused or aggravated his sleep apnea.  See Hrg. Tr. at 11.  The Board finds that a VA examination and medical opinion would helpful in making a determination on this claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  

Regarding his right leg meralgia claim, the Veteran alleges that this condition was caused or aggravated by the service-connected shell fragment wound to his right thigh.  He also stated that his right leg condition has become worse since he was diagnosed with diabetes mellitus.  See Hrg. Tr. at 9.  A VA examination was conducted in July 2011.  The VA examiner opined that the right leg meralgia was less likely than not caused or aggravated by the combat-related wound of the right thigh, noting that meralgia usually results from compression or entrapment of the lateral femoral cutaneous nerve as it travels under the inguinal ligament.  The VA examiner, however, did not comment on whether the Veteran's service-connected diabetes mellitus has aggravated his right leg meralgia.  Therefore, a remand is necessary for a supplemental VA medical opinion.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").

During the Board hearing, the Veteran's representative noted that the July 2011 VA examination was not conducted by a neurologist and that the shell fragment wound was located near the lateral femoral cutaneous nerve.  The Board finds no evidence that the VA examiner was not competent or qualified to render an opinion in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (holding that VA examiners are presumed qualified to render competent medical opinion(s)).  However, as this issue is being remanded for a supplemental opinion, the AOJ should request that a neurologist review the case and offer a supplemental opinion, if possible.

Regarding the headaches claim, the Veteran alleges that this condition was caused or aggravated by the service-connected shell fragment wound to the neck.  During the Board hearing, he testified that the headaches associated with his neck were different than his migraines and his headaches associated with allergies.  See Hrg. Tr. at 5.  He also stated that these headaches have been persistent since service.  Id. at 7.  A VA examination was conducted in November 2014.  The VA examiner noted that the Veteran's service treatment records indicated that he reported having a history of sinus headaches when he was 12 years old.  The examiner opined that the Veteran's headache disorder clearly and unmistakably preexisted service and was not aggravated beyond its natural progression by the in-service injury.  The examiner based her opinion on the fact that the headaches were not medically treated until 2006, 35 years after the injury he sustained in Vietnam.  The examiner apparently did not consider the Veteran's reports that he has had persistent headaches since service or if she did consider them, she did not explain why the Veteran's self-reported history was discounted.  For these reasons, the Board finds that a supplemental VA medical opinion is needed.

Regarding the cervical spine, the Veteran contends that this condition was caused or aggravated by the shell fragment wound to his neck.  He asserts that the right side of his neck is shorter and that everything is pulled to one side to compensate.  See Bd. Hrg. Tr. at 4.  A VA examination was conducted in November 2014.  The diagnoses were degenerative arthritis and intervertebral disc syndrome (IVDS).  The VA examiner opined that the Veteran's neck condition was less likely than not incurred in or caused by his in-service injury.  However, the VA examiner did not provide an opinion as to whether the residuals of the shell fragment wound aggravate his cervical spine degenerative joint and disc disease.  Therefore, a remand is required for a supplemental VA medical opinion.  

Finally, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claims remanded herein. See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Action on that issue is therefore deferred.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, right leg meralgia, headaches, and cervical spine disorder, to include treatment records from Kaiser Permanente dated prior to October 2006 and since July 2014.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, hearing testimony, and statements. 

The Veteran contends that his sleep apnea was caused or aggravated by his service-connected disabilities.  Specifically, he asserts that his PTSD, diabetes mellitus, and shell fragment wounds have contributed to his obesity and that his obesity has caused or aggravated his sleep apnea.  See Bd. Hrg. Tr. at 11.  He has also asserted that the residuals of the shell fragment wound to his neck may have made it difficult for him to breath, leading to or aggravating his sleep apnea.  Id.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that his sleep apnea was caused or aggravated by obesity and, if so, whether his service-connected disabilities caused or aggravated his obesity.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's sleep apnea is etiologically related to (caused or aggravated by) his service-connected shell fragment wound to the neck.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After obtaining any outstanding records, the AOJ should refer the Veteran's claims file to a VA neurologist, if possible, for a clarifying opinion as to the nature and etiology of the Veteran's right leg meralgia.  If the examiner deems an examination necessary, one must be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, hearing testimony, and statements.

The Veteran contends that his right leg meralgia was caused or aggravated by his service-connected shell fragment wound to the right thigh.  He also asserts that his right leg meralgia has gotten worse since he was diagnosed with diabetes mellitus.  See Bd. Hrg. Tr. at 9.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the right leg meralgia is etiologically related to, caused by, or aggravated by his service-connected shell fragment wound to the right thigh or diabetes mellitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After obtaining any outstanding records, the AOJ should refer the Veteran's claims file to the November 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's claimed headaches.  If the examiner deems an examination necessary, one must be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, hearing testimony, and statements.

The Veteran contends that his headaches were caused or aggravated by his service-connected shell fragment wound to the neck.  He further contends that these headaches have been persistent since service and that they are different from his migraine headaches and the headaches associated with allergies.  See Bd. Hrg. Tr. at 5-7.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has headaches that are etiologically related to (caused or aggravated by) the shell fragment wound to his neck.  In rendering this opinion, the examiner should address the Veteran's statements that he has had persistent headaches since service and that the headaches associated with his neck are different from his migraine headaches and the headaches associated with his allergies.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After obtaining any outstanding records, the AOJ should refer the Veteran's claims file to the November 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's cervical spine disorder.  If the examiner deems an examination necessary, one must be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, hearing testimony, and statements.

The Veteran contends that his cervical spine disorder was caused or aggravated by the service-connected shell fragment wound to the neck.  He asserts that the right side of his neck is shorter and that everything is pulled to one side to compensate.  See Bd. Hrg. Tr. at 4.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine degenerative joint and disc disease was caused or aggravated by the shell fragment wound to his neck.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, including addressing the issue of the Veteran's entitlement to a TDIU.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




